Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed 09/22/2021 are entered.
IDS filed 08/24/2021 is considered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant has amended the claims to overcome the rejections under 35 USC 101 and 112 as established in the previous Office Action.
The Examiner deemed the amendments have overcome to the rejections.  As such the rejections are withdrawn.
As established in the previous Office Action, the claims would be allowable upon the outstanding issues being remedied.  Therefore, the claims are allowed, in also further view of updated searches and reconsideration of prior arts. The references of record do not disclose:
obtaining an image to be identified ;inputting the image into a deep neural network, wherein the deep neutral networkcomprises a down-sampling module, an atrous spatial pyramid pooling module, an up-sampling module, and a classification module, and the down-sampling module and the up-sampling module use a depthwise separable convolution structure; and

a depthwise separable convolution on the image by using the down-sampling
module, to obtain a first characteristic image smaller than the an input image in size, performing
an atrous convolution on the first characteristic image by using the atrous spatial pyramid
pooling module, to obtain second characteristic images with different scales, performing a
depthwise separable convolution on the second characteristic images with different scales by
using the up-sampling module, to obtain a third characteristic image with a same size as the input
image, and classifying pixels in the third characteristic image by using the classification module,
to obtain a scene segmentation result of the input image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zoph et al. (US 2019/0370648):
A method includes obtaining training data for a dense image prediction task; and determining an architecture for a neural network configured to perform the dense image prediction task, comprising: searching a space of candidate architectures to identify one or more best performing architectures using the training data, wherein each candidate architecture in the space of candidate architectures comprises (i) the same first neural network backbone that is configured to receive an input image and to process the input image to generate a plurality of feature maps and (ii) a different dense prediction cell configured to process the plurality of feature maps and to generate an output for the dense image prediction task; and determining the architecture for the neural network based on the best performing candidate architectures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645